EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 28, 2018 by
and between INNOVATION PHARMACEUTICALS INC., a Nevada corporation (the
“Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company
(the “Buyer”). Capitalized terms used herein and not otherwise defined herein
are defined in Section 7 hereof.

 

WHEREAS: Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, (i) shares (the “Purchase Shares”) of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), or, at the Buyer’s
option, in lieu of the Purchase Shares in whole or in part, (ii) warrants,
substantially in the form attached hereto as Exhibit A (the “Pre-Funded
Warrants”), to purchase shares of Common Stock (the “Warrant Shares”). In
addition, in connection with the Buyer’s commitment to purchase additional
securities from the Company, the Company will issue to the Buyer 2,736,842
shares of Common Stock (the “Commitment Shares”) and warrants, substantially in
the form attached hereto as Exhibit A, with a price equal to $0.38 per share
(the “Commitment Fee Warrants”) to purchase 8,000,000 shares of Common Stock
(the “Commitment Fee Warrant Shares”). The Purchase Shares, Pre-Funded Warrants,
Warrant Shares, Commitment Shares, Commitment Fee Warrants and Commitment Fee
Warrant Shares are collectively referred to herein as the “Securities.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. PURCHASE OF SECURITIES.

 



 

(a)

Subject to the terms and conditions set forth in this Agreement, the Company and
the Buyer agree that:

 

 

 

 

(i) On or before June 30, 2018, (i) the Company shall sell to the Buyer, and the
Buyer shall purchase from the Company 5,263,158 Purchase Shares, and the Buyer
shall pay to the Company as the purchase price therefor, via wire transfer, an
aggregate of Two Million Dollars ($2,000,000), and (ii) the Company shall issue
to the Buyer as consideration for the Buyer entering into this Agreement the
2,736,842 Commitment Shares and the Commitment Fee Warrants to purchase
8,000,000 shares of Common Stock;

 

 

 

 

(ii) Provided that on or before September 30, 2018, the Company announces the
Break-through Designation, and provided that the closing price of the Common
Stock on such Date of Announcement was equal to or greater than $0.50, then, on
or before the second Business Day after the Company announces the Break-through
Designation, the Company shall sell to the Buyer, and the Buyer shall purchase
from the Company, the Second Purchase Shares and the Buyer shall pay to the
Company as the purchase price therefor, via wire transfer, One Million Dollars
($1,000,000) (the “Second Purchase Shares Purchase Price”). At the Buyer’s
discretion, in lieu of purchasing the Second Purchase Shares or part thereof,
the Buyer may elect to purchase Pre-Funded Warrants. The price for each
Pre-Funded Warrant purchased in lieu of Second Purchase Shares will be the
result of multiplying (x) the number of warrant shares that the Buyer may
purchase under such Pre-Funded Warrant by (y) a number equal to the Second
Purchase Price reduced by $0.01. The exercise price for each warrant share will
be $0.01, and the Second Purchase Shares Purchase Price shall be reduced by the
aggregate exercise price for the Pre-Funded Warrants purchased in lieu of Second
Purchase Shares;



 



  1

   



 



 

(iii) Provided that on or before September 30, 2018, the Company announces the
Successful Phase 2b, and provided that the closing price of the Common Stock on
such Date of Announcement was equal to or greater than $0.50, then, on or before
the second Business Day after the Company announces the Successful Phase 2b, the
Company shall sell to the Buyer, and the Buyer shall purchase from the Company,
the Third Purchase Shares and the Buyer shall pay to the Company as the purchase
price therefor, via wire transfer, Two Million Dollars ($2,000,000) (the “Third
Purchase Shares Purchase Price”). At the Buyer’s discretion, in lieu of
purchasing the Third Purchase Shares or part thereof, the Buyer may elect to
purchase Pre-Funded Warrants. The price for each Pre-Funded Warrant purchased in
lieu of Third Purchase Shares will be the result of multiplying (x) the number
of warrant shares that the Buyer may purchase under such Pre-Funded Warrant by
(y) a number equal to the Third Purchase Price reduced by $0.01. The exercise
price for each warrant share will be $0.01, and the Third Purchase Shares
Purchase Price shall be reduced by the aggregate exercise price for the
Pre-Funded Warrants purchased in lieu of Third Purchase Shares; and

 

 

 

 

(iv) Provided that on or before September 30, 2018, the Company announces the BD
Agreement, and provided that the closing price of the Common Stock on such Date
of Announcement was equal to or greater than $0.50, then, on or before the
second Business Day after the Company announces the BD Agreement, the Company
shall sell to the Buyer, and the Buyer shall purchase from the Company, the
Fourth Purchase Shares and the Buyer shall pay to the Company as the purchase
price therefor, via wire transfer, Two Million Dollars ($2,000,000) (the “Fourth
Purchase Shares Purchase Price”). At the Buyer’s discretion, in lieu of
purchasing the Fourth Purchase Shares or part thereof, the Buyer may elect to
purchase Pre-Funded Warrants. The price for each Pre-Funded Warrant purchased in
lieu of Fourth Purchase Shares will be the result of multiplying (x) the number
of warrant shares that the Buyer may purchase under such Pre-Funded Warrant by
(y) a number equal to the Fourth Purchase Price reduced by $0.01. The exercise
price for each warrant share will be $0.01, and the Fourth Purchase Shares
Purchase Price shall be reduced by the aggregate exercise price for the
Pre-Funded Warrants purchased in lieu of Fourth Purchase Shares.



 

The Purchase Shares, upon issuance and payment therefor as provided herein,
shall be validly issued and fully paid and non-assessable; the Commitment
Shares, upon issuance in accordance with the terms herein, shall be validly
issued and fully paid and non-assessable; the Commitment Fee Warrant Shares,
when issued and delivered upon exercise of the Commitment Fee Warrants in
accordance therewith, shall be validly issued and fully paid and non-assessable;
and the Warrant Shares, when issued and delivered upon exercise of the
Pre-Funded Warrants in accordance therewith, shall be validly issued and fully
paid and non-assessable. The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any Securities to the Buyer under this Agreement. Unless otherwise mutually
agreed between the Company and the Buyer, each purchase of Purchase Shares,
Pre-Funded Warrants, Commitment Shares and Commitment Fee Warrants shall be
pursuant to a take-down off the Company’s existing S-3 Registration Statement. 

 



  2

   



 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the dates of the purchases of the Second Purchase Shares, the Third
Purchase Shares and the Fourth Purchase Shares:

 

(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Securities for its own account for investment; provided however, by making
the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term.

 

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.

 

(c) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(d) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(e) Organization. The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.

 



  3

   



 

(f) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by the Buyer and the consummation by it
of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members.

 

(g) Residency. The Buyer is a resident of the State of Illinois.

 

(h) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the dates of the purchases of the Second Purchase Shares, the Third
Purchase Shares and the Fourth Purchase Shares:

 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under this Agreement.

 



  4

   



 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Pre-Funded Warrants and the Commitment Fee Warrants and
to issue the Securities in accordance with the terms hereof, (ii) the execution
and delivery of this Agreement and the Pre-Funded Warrants and Commitment Fee
Warrants by the Company and the consummation by it of the transaction
contemplated hereby, including without limitation, the issuance of the
Securities under this Agreement, have been duly authorized by the Company’s
Board of Directors or duly authorized committee thereof, do not conflict with
the Company’s Articles of Incorporation or Bylaws (as defined below), and do not
require further consent or authorization by the Company, its Board of Directors,
except as set forth in this Agreement, or its stockholders, (iii) this Agreement
has been duly executed and delivered by the Company and (iv) this Agreement
constitutes the valid and binding obligations of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors' rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation. The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as delivered to the Buyer to authorize
this Agreement and the transaction contemplated hereby. The Signing Resolutions
are valid, in full force and effect and have not been modified or supplemented
in any material respect. The Company has delivered to the Buyer a true and
correct copy of the Signing Resolutions as approved by the Board of Directors of
the Company.

 

(c) Authorization of the Securities. The Purchase Shares and Commitment Shares
have been duly authorized and, upon issuance in accordance with the terms
hereof, the Purchase Shares and Commitment Shares shall be (i) validly issued,
fully paid and non-assessable and (ii) free from all taxes, liens and charges
with respect to the issuance thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock. The Pre-Funded Warrants have been
duly authorized by the Company and, when executed and delivered by the Company,
will be valid and binding agreements of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles. The Commitment Fee Warrants have been duly authorized by
the Company and, when executed and delivered by the Company, will be valid and
binding agreements of the Company, enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. The Warrant Shares have been duly authorized and validly
reserved for issuance upon exercise of the Pre-Funded Warrants in a number
sufficient to meet the current exercise requirements. The Commitment Fee Warrant
Shares have been duly authorized and validly reserved for issuance upon exercise
of the Commitment Fee Warrants in a number sufficient to meet the current
exercise requirements. The Warrant Shares, when issued and delivered upon
exercise of the Pre-Funded Warrants in accordance therewith, and the Commitment
Fee Warrant Shares, when issued and delivered upon exercise of the Commitment
Fee Warrants in accordance therewith, shall be (i) validly issued, fully paid
and non-assessable and (ii) free from all taxes, liens and charges with respect
to the issuance thereof, with the holders being entitled to all rights accorded
to a holder of Common Stock.

 



  5

   



 

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the Pre-Funded Warrants and Commitment Fee Warrants by the Company and the
consummation by the Company of the transaction contemplated hereby (the issuance
of the Securities), does and will not (i) result in a violation of the Company’s
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result, to the Company’s knowledge, in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor its Subsidiaries is in violation of any term of or in default
under its Articles or Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any term of or is in default under any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible violations, defaults, terminations or amendments that could not
reasonably be expected to have a Material Adverse Effect. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted,
in violation of any law, ordinance, or regulation of any governmental entity,
except for possible violations, the sanctions for which either individually or
in the aggregate could not reasonably be expected to have a Material Adverse
Effect. Except as specifically contemplated by this Agreement, reporting
obligations under the 1934 Act, or as required under the 1933 Act or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
this Agreement in accordance with the terms hereof. Except for the reporting
obligations under the 1934 Act, all consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence shall be obtained or effected on or prior to the date hereof.

 

(e) SEC Documents; Financial Statements. Since March 31, 2017, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge, the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.

 



  6

   



 

(f) Absence of Certain Changes. Since March 31, 2018, there has been no material
adverse change in the business, properties, operations, financial condition or
results of operations of the Company or its Subsidiaries taken as a whole. For
purposes of this Agreement, neither a decrease in cash or cash equivalents nor
losses incurred in the ordinary course of the Company’s business shall be deemed
or considered a material adverse change. The Company has not taken any steps,
and does not currently expect to take any steps, to seek protection pursuant to
any Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.

 

(g) Absence of Litigation. Other than as disclosed in the SEC Documents, to the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(h) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transaction contemplated hereby. The Company
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(i) Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or, to the knowledge of the Company, threatened by
the SEC with respect thereto. As of the date hereof, the Company has a dollar
amount of securities registered and unsold under the Shelf Registration
Statement, which is not less than the amount necessary to register the
Securities on the date hereof.

 



  7

   



 

4. COVENANTS.

 

(a) Filing of Forms 8-K and Prospectus Supplements. The Company agrees that it
shall, within the time required under the 1934 Act, file any Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby
including in connection with the purchases of the Second Purchase Shares, the
Third Purchase Shares and the Fourth Purchase Shares. The Company shall file
within two (2) Business Days from the date hereof a prospectus supplement to the
Company’s existing shelf registration statement on Form S-3 (File No.
333-220419, the “Shelf Registration Statement”) covering the sale of the initial
5,263,158 Purchase Shares and the issuance of 2,736,842 Commitment Shares and
Commitment Fee Warrants to purchase 8,000,000 Commitment Fee Warrant Shares (the
“Prospectus Supplement”). The Company shall also file within two (2) Business
Days from each of the dates of the purchases of the Second Purchase Shares, the
Third Purchase Shares and the Fourth Purchase Shares a prospectus supplement to
the Shelf Registration Statement covering the sale of such Purchase Shares and
such Pre-Funded Warrants. The Shelf Registration Statement (including any
amendments or supplements thereto and prospectuses or prospectus supplements,
including the Prospectus Supplement, contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

 

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the sale of the
Securities to the Buyer under this Agreement and (ii) any subsequent sale of the
Securities by the Buyer, in each case, under applicable securities or “Blue Sky”
laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

 

(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares, Warrant Shares and Commitment Fee Warrant Shares upon each
national securities exchange and automated quotation system that requires an
application by the Company for listing, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain such listing, so long as any other shares of Common Stock shall be so
listed. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

 

(d) Maintenance of Registration. The Company shall, at all times while any
Pre-Funded Warrants or Commitment Fee Warrants are outstanding, use its best
efforts to maintain a registration statement covering the exercise of the
Pre-Funded Warrants and Commitment Fee Warrants and the issue and sale of the
Warrant Shares and Commitment Fee Warrant Shares such that the Warrant Shares
and Commitment Fee Warrant Shares, when issued, will not be subject to resale
restrictions under the 1933 Act except to the extent that the Warrant Shares or
Commitment Fee Warrant Shares are owned by affiliates.

 



  8

   



 

(e) Warrant Shares and Commitment Fee Warrant Shares Reserved. The Company
shall, at all times while any Pre-Funded Warrants and/or Commitment Fee Warrants
are outstanding, reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of such Pre-Funded
Warrants, the number of Warrant Shares that are initially issuable and
deliverable upon the exercise of the then-outstanding Pre-Funded Warrants, and
Commitment Fee Warrant Shares upon exercise of such Commitment Fee Warrants, the
number of Commitment Fee Warrant Shares that are initially issuable and
deliverable upon the exercise of the then-outstanding Commitment Fee Warrants.

 

(f) Restriction on Sales of Capital Stock. The Company, on behalf of itself and
any successor entity, agrees that it will not, for a period of 90 days after the
date of this Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company; (ii) file or cause to
be filed any registration statement with the Commission relating to the offering
of any shares of capital stock of the Company or any securities convertible into
or exercisable or exchangeable for shares of capital stock of the Company, other
than the filing of a Registration Statement on Form S-8 or a registration
statement registering the resale of securities outstanding as of the date hereof
and disclosed as outstanding in the SEC Documents; (iii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of capital stock of the Company, whether any
such transaction described in clause (i), (ii) or (iii) above is to be settled
by delivery of shares of capital stock of the Company or such other securities,
in cash or otherwise; or (iv) publicly announce an intention to effect any
transaction specified in clause (i), (ii) or (iii). The restrictions contained
in this Section 4(f) shall not apply to (x) the Securities to be sold hereunder,
(y) the issuance by the Company of shares of Common Stock upon the exercise of a
stock option or warrant or the conversion of a security outstanding on the date
hereof and disclosed as outstanding in the SEC Documents, or (z) the grant by
the Company of stock options or other stock-based awards, or the issuance of
shares of capital stock of the Company under any equity compensation plan of the
Company as such plans are in existence on the date hereof and described in the
SEC Documents.

 

5. TRANSFER AGENT INSTRUCTIONS.

 

All of the Purchase Shares, Pre-Funded Warrants, Commitment Shares and
Commitment Fee Warrants to be issued under this Agreement shall be issued
without any restrictive legend. All of the Warrant Shares and Commitment Fee
Warrant Shares to be issued under this Agreement shall be issued without any
restrictive legend, provided that the Company either maintains an effective
registration statement covering the exercise of the Pre-Funded Warrants and the
Commitment Fee Warrants and the issue and sale of the Warrant Shares and the
Commitment Fee Warrant Shares, or the Warrant Shares are issued upon a “net
share exercise” of the Pre-Funded Warrants pursuant to the terms thereof. The
Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Purchase Shares and Commitment Shares (the “Irrevocable Transfer Agent
Instructions”). The Company warrants to the Buyer that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 5, will
be given by the Company to the Transfer Agent with respect to the Purchase
Shares or Commitment Shares and the Purchase Shares and Commitment Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement. Following exercise of the Pre-Funded
Warrants and/or Commitment Fee Warrants in accordance with the terms thereof,
the Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Common Stock in the name of the Buyer for
the Warrant Shares and/or Commitment Fee Warrant Shares.

 



  9

   



 

6. INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of is Agreement and
acquiring the Securities hereunder and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer and all of its affiliates, members, officers,
directors, and employees, and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transaction contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
certificate, instrument or document contemplated hereby, other than with respect
to Indemnified Liabilities which directly and primarily result from (A) a breach
of any of the Buyer’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of the Buyer or any other Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

7. CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(c) “BD Agreement” means a significant licensing arrangement with a
pharmaceutical company that will include an initial (“up-front”) payment to the
Company in an amount in the double-digits millions of dollars and will arrange
for such pharmaceutical company to undertake the continuing development of the
Company’s Brilacidin compound in the indication of Oral Mucositis, including the
conducting and funding of clinical trials aiming towards the filing of an NDA.

 



  10

   



 

(d) “Break-through Designation” means the granting by the U.S. Food and Drug
Administration of the Company’s request for Breakthrough Therapy Designation for
the Company’s Brilacidin compound in the indication of Oral Mucositis.

 

(e) “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

(f) “Date of Announcement” means the date on which an announcement by the
Company is made regarding the Break-through Designation, Successful Phase 2b or
BD Agreement milestones. For purposes of this definition, if the Company
announces a milestone before the Principal Market is open for trading during
normal trading hours, the “Date of Announcement” shall be that Business Day. If
the Company announces a milestone during the Principal Market’s normal trading
hours, or after the Principal Market’s normal trading hours, then the “Date of
Announcement” shall be the following Business Day.

 

(g) “Fourth Purchase Price” means a US Dollar amount equal to the average of the
closing sale prices for the five (5) consecutive Business Days immediately
preceding the Date of Announcement of the BD Agreement.

 

(h) “Fourth Purchase Shares” means the number of shares that is the result of
dividing (x) Two Million Dollars ($2,000,000) by (y) the Fourth Purchase Price.

 

(i) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j) “Principal Market” means the OTCQB market place of the OTC Markets.

 

(k) “SEC” means the United States Securities and Exchange Commission.

 

(l) “Second Purchase Price” means a US Dollar amount equal to the average of the
closing sale prices for the five (5) consecutive Business Days immediately
preceding the Date of Announcement of the Break-through Designation.

 

(m) “Second Purchase Shares” means the number of shares that is the result of
dividing (x) One Million Dollars ($1,000,000) by (y) the Second Purchase Price.

 

(n) “Successful Phase 2b” means that the Company’s Phase 2b trial of Prurisol on
psoriasis has met its primary end point, which means a statistically significant
increase (p<0.05) in the proportion of patients achieving at least a 75%
reduction from baseline in PASI score (PASI75) while receiving Prurisol compared
to those receiving placebo at the end of 12 weeks.

 



  11

   



 

(o) “Third Purchase Price” means a US Dollar amount equal to the average of the
closing sale prices for the five (5) consecutive Business Days immediately
preceding the Date of Announcement of the Successful Phase 2b.

 

(p) “Third Purchase Shares” means the number of shares that is the result of
dividing (x) Two Million Dollars ($2,000,000) by (y) the Third Purchase Price.

 

(q) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 8(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

8. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 



  12

   



 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:



 

Innovation Pharmaceuticals Inc.

100 Cummings Center, Suite 151-B

Beverly, MA 01915

 

Telephone:     

978-921-4125

 

Facsimile:

978-921-6564

 

Attention:

Leo Ehrlich, Chief Executive Officer, Chief Financial Officer and Chairman

 

Email: 

leo@ipharminc.com



 

With a copy (which shall not constitute notice) to:



 

Hogan Lovells US LLP

1601 Wewatta Street, Suite 900

1200 Seventeenth Street

Denver, CO 80202

 

Telephone:     

303-454-2449

 

Facsimile:

303-899-7333

 

Attention:

David Crandall

 

Email: 

david.crandall@hoganlovells.com



 



  13

   



 

If to the Buyer:



 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

 

Telephone:     

312-658-0400

 

Facsimile:

312-658-4005

 

Attention:

Steven G. Martin

 

Email: 

smartin@aspirecapital.com



 

With a copy to (which shall not constitute delivery to the Buyer):



 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

 

Telephone:     

202-778-1611

 

Facsimile:

202-887-0763

 

Attention:

Martin P. Dunn, Esq.

 

Email: 

mdunn@mofo.com



 

If to the Transfer Agent:



 

West Coast Stock Transfer, Inc.

721 N. Vulcan Ave. Ste. 205

Encinitas, CA 92024

 

Telephone:     

Frank Brickell

 

Facsimile:

619-664-4783 & 619-664-4780

 

Attention:

760-452-4423

 

Email: 

fbrickell@wcsti.com



 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.

 



  14

   



 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transaction contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release. The
Buyer must be provided with a copy thereof at least one (1) Business Day prior
to any release or use by the Company thereof.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transaction contemplated
hereby.

 

(k) Survival. The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transaction contemplated herein or any termination of this Agreement.

 

(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby. Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

* * * * *

 



  15

   



 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

 



  THE COMPANY:

 

INNOVATION PHARMACEUTICALS INC.

        By: /s/ Arthur P. Bertolino

 

Name:

Arthur P. Bertolino     Title: President and Chief Medical Officer          

 

BUYER:

 

ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Steven G. Martin

 

 

Name:

Steven G. Martin

 

 

Title:

President

 



 

 

 



16



 